DETAILED ACTION
This communication is in responsive to Application 16/727504 filed on 9/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 9/17/2021 regarding claim objection with respect to claim 8 has been considered and fond unpersuasive because the claim is improperly written and unclear. “…including including…” does not make sense nor is proper. The limitation with only one “including” does the job, what does it mean to state “…including including…”? Examiner switched the objection to a rejection based on applicants’ response. 
	
4.	Applicant’s arguments in the amendment filed on 9/17/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the underline limitation “…program code including: including code...” of claim 8 mean? Examiner originally addressed this limitation by an objection. However, applicants disagreed.  “including” is a term of art. However, it is not clear what comprising:…“including including” mean or comprises. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (hereinafter Hirabayashi) US 2019/0104332 A1 in view of Bradbury et al. (hereinafter Bradbury) US 2016/0323348 A1. 

Regarding Claim 1, Hirabayashi teaches a method comprising: 
including, by a device, in a moving pictures experts group (MPEG) dynamic adaptive streaming over hypertext transfer protocol (DASH) media presentation description (MPD) file, an initialization presentation element that identifies an initialization presentation and  (Fig. 4 & ¶0111-¶0120; MPD file that includes a period “an initialization presentation element” and segment file group of the same encoded stream “one or more initialization groups” of moving image grouped according to a type of data corresponding to segment file group. Note that the system uses HTTP and DASH server, see ¶0067 & ¶0074. ¶0057-¶0072 illustrates the entire processor of transmitting an MPD file); 
including, by the device, in the MPD file, an initialization group element that identifies the initialization group and  (Fig. 4 & ¶0113; three representation elements “initialization group” corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
including, by the device, in the MPD file, an initialization set element that identifies the initialization set (Fig. 4 & ¶0111-¶0120; three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
setting, by the device, for the initialization set, an attribute that indicates that every period in the MPD file includes at least one adaption set that conforms to the initialization set (¶0104-¶0105; The MPD file generation unit 34 calculates an average value from an integration value of the actual bit rates of the audio stream encoded by the encoding unit 32 by the lossless DSD system for each reference period, thereby calculating the average value of the actual bit rates of the audio stream in a predetermined period increasing by the reference period. [0105] Then, the MPD file generation unit 34 generates, for each reference period, the calculated average value and a predetermined period corresponding to the average value as the bit rate information.  The MPD file generation unit 34 generates the MPD file including the bit rate information, the information indicating the encoding system of the audio stream, the maximum bit rate of the audio stream, the bit rate of the video stream which is the  
and transmitting, by the device, the MPD file to a client device (¶0077-¶0082; server transmits the assembled file to premium client).
	However, Hirabayashi does not expressly teach “setting, by the device, for the initialization set, an attribute that indicates that every period in the MPD file includes at least one adaption set that conforms to the initialization set”
	Bradbury teaches “setting, by the device, for the initialization set, an attribute that indicates that every period in the MPD file includes at least one adaption set that conforms to the initialization set” (see Table-Us-00003 @ ¶0177 where Apendix B illustrate an MPD file that includes every period with an adaption set that conforms to the initialization set e.g. 
//MPD/Period/AdaptationSet[@bitstreamSwitching] string O Set/change to "false" 
//MPD/Period/AdaptationSet[@width] int O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@height] int O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@sar] string O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@frameRate] string O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@audioSamplingRate] string O Maintain unchanged or 
absent //MPD/Period/AdaptationSet[@mimeType] string M (mandatory in either 
Maintain unchanged or absent Adaptation Set of Representation 
//MPD/Period/AdaptationSet[@codecs] string O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@scanType] string O Maintain unchanged or absent 
//MPD/Period/AdaptationSet[@startWithSAP])


Regarding Claim 2, Hirabayashi teaches the method of claim 1, wherein the initialization set element includes a period element that identifies whether there is at least one period that conforms to the initialization set (Fig. 4 & ¶0111 & ¶0113; Period).

Regarding Claim 3, Hirabayashi teaches the method of claim 1, wherein the initialization group element includes a content type element that specifies a content type of the initialization set included in the initialization group (Fig. 4 & ¶0111-¶0114; three representation elements corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element).

Regarding Claim 4, Hirabayashi teaches the method of claim 1, wherein the initialization group element includes an initialization set identifier that corresponds to the initialization set (¶0116-¶0117, ¶0131, ¶0135-¶0140 & Figs. 4-5; use URI “identifier” in the MPD to indicate whether the adaption set elements include or not include specific data).



Regarding Claim 6, Hirabayashi teaches the method of claim 1, further comprising: including, by the device, in the MPD file, an adaptation set element that specifies one or more initialization set identifiers that conform to the adaptation set (Fig. 4 & ¶0111 & ¶0114; adaptionset).

Regarding Claim 7, Hirabayashi teaches the method of claim 6, further comprising: including, by the device, in the MPD file, a period element that identifies one or more periods associated with the adaptation set (Fig. 4 & ¶0111 & ¶0113; period).

Claims 8-20 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455